Title: To Alexander Hamilton from Ebenezer Stevens, 23 February 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander



New York 23rd February 1799
Dear General

I promised you to commit to writing what I think ought to be done, for the compleating the Defence of this City, and the neighbouring Islands; with some other observations incident thereon—and submit them herein, for your government.


First.
To compleat Fort Jay & build, another Barrack in that Fort. the ensuing Summer.


second.
For Government to purchase Ellis’s Island, and this state to cede the jurisdiction of it, and also of Bedlows and Governors Island, to the United States.


Third.
For you to write the secretary of War, to claim from this State, the One thousand stands of small arms with Cartridge Boxes, which were loaned.


Fourth.
To have the Arsenal, built here last summer, put in suitable order; to unpack, and place on Racks, provided for that purpose, the Three thousand stands of arms, now in my Store, belonging to the state, together with the Cartridge Boxes. I am certain, those articles are receiving damage, by being in boxes, and kept from the air.


Fifth.
To press the secretary of War, to name my compensation; for I am tired of working, without knowing, what I am to receive for my services. And as there is much Writing, and full employment, for a Clerk under me, as agent for the department of War, I would suggest, your recommending that One be allowed me; which would enable me, to devote more of my time to the inspection; and seeing the various objects in my department, properly executed; under my immediate view.


Sixth.
To recommend the secretary of War, to authorize me to establish a Laboratory on Governors Island, which might supply, both the Garrisons, and Navy with Ammunition, and Military Stores. and would be a School for our Commissioned Officers, to learn how to fix those matters, and materially concerns them to be acquainted with. It could be begun on a Small scale, and I would give some part of my time to this object.


I submit the above for your consideration, and respectfully remain Dear General   Yours affectionately

Ebenr Stevens.


P.S. I would earnestly recommend, your making application to His Excellency Governor Jay, for money to pay off the Balances due to sundry persons for the Erection of the fortifications and mounting of Cannon &c. &c—for the defence of this Island last summer, under the immediate direction of the military Committee, which alderman Furman cannot settle, for want of the means—and then, that all those accompts be audited by the military Committee.

Major Genl. Hamilton.

